Citation Nr: 1748179	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability, to include tendinopathy and radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

3.  Entitlement to service connection for myofascial pain syndrome.

4.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a neck disability, to include left C7 and C8 radiculopathy.   

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, but excluding anxiety and a nervous disorder.  

8.  Entitlement to an effective date earlier than July 24, 2014, for the award of service connection for chronic fatigue syndrome as due to undiagnosed illness.  

9.  Entitlement to an effective date earlier than July 24, 2014, for the award of service connection for fibromyalgia.  

10.  Entitlement to an effective date earlier than July 24, 2014, for the award of special monthly compensation ("SMC") based on housebound criteria.

11.  Entitlement to an effective date earlier than July 24, 2014, for the award of Dependents' Educational Assistance ("DEA") under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and December 1990 to September 1991, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from August 2008, November 2008, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2012, the Board remanded the Veteran's back and psychiatric claims for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's psychiatric claim, the Board denied entitlement to service connection for a nervous condition in a September 2006 decision.  The Veteran did not request reconsideration or appeal this decision to the Court within 120 days, such that the September 2006 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In October 2007, the Veteran filed a new claim for entitlement to service connection for PTSD, depression, and anxiety.  However, in November 2012, the Board limited the scope of its consideration to a claim for PTSD, due in part to the procedural history of the Veteran's claims.  Upon further consideration, the Board has expanded the scope of the Veteran's psychiatric claim as indicated above, as to better embody the evidence of record without disturbing the finality of the September 2006 decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

In February 2009, the Veteran filed a claim for entitlement to service connection for the following disabilities, to include as due to undiagnosed illness: (1) Sinusitis; (2) asthma; (3) liver disease, to include hepatitis C; 
(4) gastroesophageal reflux disease (GERD); (5) hypertension; (6) bursitis; and (7) thrombocytopenia.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's neck and psychiatric claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  February 2009 and December 2010 Board decisions denied the Veteran's claims for entitlement to service connection for bilateral shoulder and knee disabilities; the Veteran did not appeal those decisions in a timely manner and no new and material evidence was submitted within one year of those decisions.

2.  Evidence received since the February 2009 and December 2010 Board decisions is cumulative and redundant of the evidence previously of record, such that it does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

3.  The Veteran has been diagnosed with chronic myofascial pain; right carpal tunnel syndrome; mild lumbar spine degenerative joint disease with straightening of the lumbar lordosis due to muscle spasm; clinical cervicolumbar paravertebral myositis; lumbosacral strain; and degenerative arthritis of the back.

4.  The Veteran injured his back after falling off a truck during service in March 1991.  

5.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's chronic myofascial pain syndrome, right carpal tunnel syndrome, or back disabilities were incurred in or are otherwise etiologically related to service, to include the March 1991 fall.

6.  The Veteran's initial claim of service connection for chronic fatigue syndrome and fibromyalgia was received by VA on July 24, 2014; there is no evidence of record to demonstrate that a claim for service connection was received prior to that date, which is well after one year after the Veteran's discharge from service.

7.  July 24, 2014 is the first date on which the Veteran's disability rating is permanent and total, and it is the first date on which the Veteran has a single service-connected disability rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more.

8.  In May 2015, the Veteran was granted DEA benefits effective July 24, 2014 based on the fact that he was found permanently and totally disabled from that date; there is no evidence that the Veteran ever sought such benefits, had permanent total service-connected disability, or was otherwise eligible for DEA benefits prior to such date.


CONCLUSIONS OF LAW

1.  The February 2009 and December 2010 Board decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2010).

 2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability, to include tendinopathy and radiculopathy.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for chronic myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for a back disability, to include mild lumbar spine degenerative joint disease with straightening of the lumbar lordosis due to muscle spasm; clinical cervicolumbar paravertebral myositis; lumbosacral strain; and degenerative arthritis of the back; have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for establishing an effective date prior to July 24, 2014, for the award of service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  

8.  The criteria for establishing an effective date prior to July 24, 2014, for the award of service connection for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  

9.  The criteria for establishing an effective date prior to July 24, 2014, for the award of SMC benefits based on housebound criteria have not been met.  38 U.S.C.A. §§ 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.25 (2016).

10.  The criteria for establishing an effective date prior to July 24, 2014, for the award of DEA benefits have not been met.  38 U.S.C.A. §§ 3510 (West 2014); 38 C.F.R. §§ 3.807(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

New and Material Evidence

The Veteran is currently seeking to reopen his claims for entitlement to service connection for bilateral shoulder and knee disabilities.

Historically, the Board declined to reopen the Veteran's bilateral shoulder claim in February 2009, finding that none of the newly submitted evidence showed a shoulder disability during either period of service.  The Board denied entitlement for a bilateral knee disability in December 2010, finding that the Veteran's current knee disabilities were not related to an acute knee injury in service or to any other incident of service.  The Veteran did not appeal these decisions to the Court within 120 days of their issuance, or request their reconsideration.  Accordingly, the February 2009 and December 2010 Board decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2010).

In July 2014, the Veteran filed a petition to reopen these claims.  However, a May 2015 rating decision confirmed and continued the previous denials.  The Veteran submitted a timely Notice of Disagreement in August 2015, and a Statement of the Case was issued in May 2016.  The Veteran filed a substantive appeal the following month, and these issues have since been certified to the Board for appellate review.  

As such, the Board must now decide whether new and material evidence has been received to reopen the Veteran's claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, "new evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  Taken in combination, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Thus, the Board must first determine whether a veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
 
Since the February 2009 and December 2010 decisions, evidence associated with the claims file includes: additional VA treatment records spanning January 2004 to September 2016; assorted private treatment records; VA joint examinations dated June 2009 and May 2010; and lay statements dated October 2009 and November 2013.  This evidence qualifies as new as it was not of record at the time of the final Board decisions.

However, the Board does not find that this evidence qualifies as material, as it raises no reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. 
§ 3.156(a) (2016).  Evidence existing at the time of the February 2009 and December 2010 decisions demonstrated current disabilities in the Veteran and pertinent in-service events.  See VA examination dated March 1998 (diagnosing the Veteran with degenerative joint disease of the shoulders); VA examination dated June 2009 (diagnosing the Veteran with bilateral degenerative joint disease of the knees and a right knee meniscal injury); service treatment records (STRs) dated April 1974 (reporting pain above the Veteran's shoulder blade) and September 1991 (reporting that the Veteran fell off a truck and injured his back and knee).  

Evidence added to the record since that time speaks only to the ongoing nature of the Veteran's disabilities and the treatment thereof.  See, e.g., private treatment records dated July 2014 (noting bilateral shoulder and knee pain).  Thus, these records are cumulative and redundant of the evidence of record at the time of the prior final denials and do not raise a reasonable possibility of substantiating the claims.

As the submitted evidence does not qualify as material, the Board thus finds that reopening of the Veteran's claims is not warranted at this time.  See Shade, 24 Vet. App. at 118.  

Service Connection

The Board now turns to the Veteran's service connection claims.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Myofascial Pain Syndrome and Right Wrist Disability

At the outset, the Board finds competent evidence of the claimed disabilities.  Specifically, private treatment records spanning June to July 2014 diagnose the Veteran with chronic myofascial pain and with carpal tunnel syndrome.  Said diagnoses are corroborated by the additional evidence of record, to include certain VA treatment records.  See, e.g., VA treatment records dated July 2016 (noting physical examination indicative of superimposed myofascial pain); VA treatment records generally (noting carpal tunnel on the Veteran's active problem lists).  Thus, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of a relevant in-service injury or event.  To that end, the Veteran has provided no testimony pertaining to any such injury or event.  Further, the Veteran's STRs, which span the entirety of his service, reveal no complaints or diagnoses of the claimed conditions or the treatment thereof.  Instead, the Veteran's medical examinations consistently report normal clinical evaluations of the upper extremities, and do not report ongoing pain.  See, e.g., entrance examination dated September 1972; exit examination dated September 1974; medical evaluations dated August 1994 and November 1995.  As such, the Board does not find competent evidence an in-service injury or event sufficient to satisfy the second Shedden element.  

In reaching this conclusion, the Board acknowledges a February 1995 STR which notes the Veteran's reports of "painful joints."  However, the Board does not find that this isolated and vague report qualifies as sufficient evidence of an in-service illness or injury.  Further, the Board acknowledges that the Veteran was previously awarded service connection for fibromyalgia, a similar condition, such that he has appropriately been compensated for this symptom.  

Thus, in the absence of an in-service injury or event, further inquiry into the nexus requirement is not required at this time.  Accordingly, the Veteran's claims are hereby denied.  

The Board does not disregard the Veteran's general assertion that his disabilities are related to service.  However, as noted above, the Veteran has not provided testimony or evidence of an in-service incident or injury.  Moreover, the Veteran is not shown to possess the requisite medical training or expertise to provide a competent opinion regarding the etiology of his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Accordingly, the Board finds more probative the lack of evidence of an-service injury or event in reaching its conclusion.

Back Disability

The Board now turns to the Veteran's back claim.

In doing so, the Board first finds competent evidence of the claimed disability.  The Veteran was diagnosed with mild lumbar spine degenerative joint disease with straightening of the lumbar lordosis due to muscle spasm, and with clinical cervicolumbar paravertebral myositis, following VA examination in October 2003.  The Veteran was subsequently diagnosed with lumbosacral strain and degenerative arthritis of the spine following October 2016 VA examination.  Said diagnoses are corroborated by the additional evidence of record, to include assorted VA treatment records.  See generally VA treatment records (noting chronic low back pain, lumbar radiculopathy, and osteoarthritis on the Veteran's active problem lists).  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of an in-service injury.  STRs dated March 1991 indicate that the Veteran injured his lower back, neck, and knee after falling off a truck.  Multiple buddy statements confirm that the Veteran injured his back after falling off a truck during service in the Persian Gulf.  See lay statements received in November 2004.  Board finds that this evidence stands as competent evidence of an in-service injury, such that the second Shedden element has been met.  

However, the Board does not find competent evidence of a nexus between the Veteran's current disability and the in-service injury.  

In reaching this conclusion, the Board is aided by two nexus opinions of record.  First, the October 2003 VA examiner opined that the Veteran's current back disabilities were less likely than not related to his military service, to include the 1991 injury.  In doing so, the examiner noted that the Veteran's STRs were negative for manifestations, complaints, treatments, or diagnoses of a back abnormality during service.  Further, records following the 1991 incident report contain no objective findings of a back disability during service.  As such, the examiner concluded that there was insufficient objective medical evidence to establish that the Veteran's current back disability was etiologically related to his service, including the 1991 injury.  

Similarly, the October 2016 VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by his military service, to include the 1991 injury.  Here, the examiner observed that the Veteran strained his back during this event, but "with no consequences," as the Veteran required no subsequent evaluations, medications, or treatments for the injury.  As such, the examiner classified the 1991 back strain as acute and transient in nature, without any sequelae.  Moreover, back strains are usually acute in nature.  Further, it was not until four years later that the Veteran complained of back pain again.  X-rays taken at that time showed evidence of spondylosis and discogenic disease.  The Veteran received treatment for several weeks, and the pain dissipated.  However, this condition was unrelated to service or the Veteran's fall in 1991, as no symptoms were observed during service to account for a spinal condition.  Further, the Veteran's current disability was diagnosed in 2016, several years following his exit from service.  Accordingly, the examiner concluded that the Veteran's current disability was unrelated to his military service, including the 1991 injury.

Taken in combination, the Board affords significant probative value to the above opinions.  Both examiners offered a detailed assessment of the Veteran's current disabilities and the likeliest etiologies thereof, particularly in the context of the Veteran's military service, 1991 injury, and the onset of his symptomatology.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In doing so, both examiners found no nexus between the Veteran's current disability and his active duty service.  

Thus, in the presence of these opinions and in the absence of a positive nexus opinion from the record, the Board finds that the third and final Shedden element has not been met.   

In reaching this conclusion, the Board does not disregard the Veteran's tacit assertion that such a nexus is present in this case.  However, the Veteran is not shown to possess the requisite medical training or expertise to provide a competent opinion regarding the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Accordingly, the Board defers to the competent opinions of the VA examiners in reaching its conclusion.

Accordingly, the Veteran's claim is hereby denied.     

Earlier Effective Dates

The Board now turns to the Veteran's earlier effective date claims.  

Chronic Fatigue Syndrome and Fibromyalgia

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400 (2016).

Here, the Veteran has been awarded an effective date of July 24, 2014, for the award of service connection for chronic fatigue syndrome and fibromyalgia.  This effective date corresponds to the date of receipt of the initial claims for service connection, received via VA Form 21-526b.  These claims were received well after one year following the Veteran's discharge from service.  

The Veteran and his representative contend that an earlier effective date is warranted.  In August 2016, the Veteran's representative argued that the Veteran first filed a claim for multiple chronic symptoms related to his service in the Persian Gulf War in October 2007.  However, review of the VA Form 21-4138, received on October 5, 2007, indicates that the Veteran explicitly filed claims for back and psychiatric disabilities at that time, to include as due to undiagnosed illness.  As such, the Veteran was provided with appropriate VCAA notice in March 2008, which identified these as the only claims on appeal.  At no time did the Veteran contact VA to expand the scope of these claims or to file a separate and distinct claim for undiagnosed illness.  Accordingly, the Board rejects the contention that the Veteran's claim for chronic fatigue syndrome and fibromyalgia dates to October 2007.

Similarly, the Board observes an open claim filed by the Veteran in February 2009, for entitlement to service connection for sinusitis, asthma, liver disease, GERD, hypertension, bursitis, and thrombocytopenia, to include as due to undiagnosed illness.  Again, the Board finds that this claim encompasses the scope of those disabilities as explicitly identified by the Veteran, and does not constitute an additional claim for undiagnosed illness.  Thus, the Board rejects the notion that the Veteran's awards for chronic fatigue syndrome and fibromyalgia date to February 2009.

Briefly, the Board acknowledges that the February 2009 claims have yet to be adjudicated by the RO.  Accordingly, said claims have been referred to the RO in this decision.

Accordingly, the Board must deny an effective date prior to July 24, 2014, for the awards of service connection for chronic fatigue syndrome and fibromyalgia.  Such date corresponds to the date on which the Veteran's claim was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. 
§§ 3.102, 3.400 (2016).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

SMC 

The Veteran further contends that an effective date prior to July 24, 2014, is warranted for the award of SMC benefits as due to housebound status.  

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

The evidence of record reflects that, effective July 24, 2014, the Veteran was in receipt of a 100 percent evaluation for chronic fatigue syndrome; a 40 percent evaluation for fibromyalgia; a 30 percent evaluation for headaches, and an 10 percent evaluation for tinnitus.  Accordingly, the Veteran was in receipt of a single disability rated as 100 percent, and additional disabilities with a combined rating of 60 percent, at that time.  See Combined Ratings Table, 38 C.F.R. § 4.25 (2016).

Further review of the record does not indicate that the statutory requirements for an award of SMC were present prior to this date.  Accordingly, the earliest possible effective date for DEA eligibility is July 24, 2014, such that the Veteran's claim must be denied. 

DEA

Finally, the Veteran contends that an effective date prior to July 24, 2014, is warranted for the award of DEA benefits.

Eligibility to DEA benefits under Chapter 35 are as follows: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. § 3510 (West 2014); 38 C.F.R. § 3.807(a) (2016).

In May 2015, the Veteran was granted eligibility to DEA benefits from July 24, 2014, based on a finding that he became permanently and totally disabled on that date as due to his chronic fatigue syndrome.  As this effective date was directly predicated on a finding that the Veteran had permanent and total disability due to service-connected disabilities, it is the earliest possible date he could have established eligibility for DEA benefits on that basis. 

Thus, the remaining question for consideration is whether there is another basis by which such eligibility could be established prior to July 24, 2014.  As the Veteran is still alive, the conditions relating to service-connected death or existence of a permanent total service-connected disability at death do not apply.  See 38 C.F.R. 
§ 3.807(a)(3)-(4) (2016).  The only remaining basis for eligibility requires, as a threshold matter, current active duty, which does not apply to the Veteran.  See 38 C.F.R. § 3.807(a)(5) (2016).  Consequently, there is no other basis upon which any eligibility for DEA benefits could be established in this case, much less eligibility warranting an effective date prior to July 24, 2014.  Therefore, the Board finds that July 24, 2014 is the earliest possible effective date for an award of DEA benefits, and an earlier effective date for such benefit is also not warranted.


ORDER

New and material evidence having not been received, reopening the claim of entitlement to service connection for a bilateral shoulder disability, to include tendinopathy and radiculopathy, is denied.   

New and material evidence having not been received, reopening the claim of entitlement to service connection for a bilateral knee disability is denied.   

Entitlement to service connection for chronic myofascial pain syndrome is denied.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for a back disability, to include mild lumbar spine degenerative joint disease with straightening of the lumbar lordosis due to muscle spasm; clinical cervicolumbar paravertebral myositis; lumbosacral strain; and degenerative arthritis of the back; is denied.

An effective date prior to July 24, 2014, for the award of service connection for chronic fatigue syndrome is denied.  

An effective date prior to July 24, 2014, for the award of service connection for fibromyalgia is denied.  

An effective date prior to July 24, 2014, for the award of SMC benefits based on housebound criteria is denied.

An effective date prior to July 24, 2014, for the award of DEA benefits is denied.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's neck and psychiatric claims.

First, the Board notes that the Veteran has not undergone VA neck examination to date.  The evidence of record establishes that the Veteran has been diagnosed with left C7 and C8 radiculopathy, and injured his neck during the March 1991 in-service fall.  See private treatment records dated July 2014; STRs dated March 1991.  However, the record is devoid of a medical opinion assessing a possible nexus between the two.  Thus, the Board finds that a remand is now warranted to allow for such an opinion to be obtained.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the Veteran most recently underwent VA psychiatric examination in October 2016.  The VA examiner asserted a negative nexus opinion upon the conclusion that "no nexus to military service is evident."  However, the claims file contains a significant body of evidence speaking to a possible nexus in this case, to include a February 1995 treatment record indicative of current psychiatric symptoms; a February 1998 private treatment letter linking the Veteran's symptoms to his military service in the Persian Gulf; and a November 2013 lay statement from the Veteran's wife regarding the onset of his symptoms.  Thus, the Board finds that the October 2016 examiner's opinion is based upon an incomplete or inaccurate review of the record, such that a new opinion is needed at this time. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with VA neck and psychiatric examinations.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

      a.  The neck examiner must indicate the following:

i. Identify all neck disabilities that have been present in the Veteran during the course of this appeal;

ii. For each disability, indicate whether it is at least as likely as not (50 percent probability or more) that the condition began in service, was caused by service, or is otherwise related to military service, to include the March 1991 fall.

b. The psychiatric examiner must indicate the following:

i. Identify all psychiatric disabilities demonstrated by the Veteran throughout the course of this appeal; 

ii. For each diagnosis provided, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner must specifically address the February 1995 in-service examination; February 1998 treatment letter; November 2013 lay statement from the Veteran's wife; and the Veteran's own competent testimony.

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


